Citation Nr: 0334105	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, characterized as soreness and swelling.

2.  Entitlement to an increased initial (compensable) rating 
for a right foot disorder, also characterized as soreness and 
swelling.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








REMAND

In March 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for 
left and right foot disorders during the period 
dating from November 2002 to the present.  Obtain 
records from each health care provider the veteran 
identifies.
2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a VA orthopedic examination 
conducted by a licensed physician to 
determine the nature, etiology, and 
severity of any diagnosed left and right 
foot disorders.  Send the claims folder 
to the examiner for review in advance of 
the scheduled examination.  The examiner 
is requested to review all pertinent 
medical evidence contained in the 
veteran's claims file, to include the 
veteran's service medical records, 
reports of VA rating examinations dated 
in December 2000 and December 2002, in 
addition to contemporaneous clinical 
treatment records, and after conducting a 
thorough clinical examination of the 
veteran's feet, is requested to address 
the following:  1) Does the veteran 
currently have any pathology or 
abnormalities in his left foot?  If not, 
the examiner should so state.  2) If the 
veteran does have a diagnosed left foot 
disorder of some sort, the examiner is 
requested to indicate whether it is at 
least as not as likely that such disorder 
was incurred in or permanently aggravated 
by his active service.  If not, the 
examiner should so state.  3) The 
examiner is requested to indicate whether 
or not the veteran's diagnosed mild 
hallux valgus of the right foot is a 
congenital disorder; and 4) whether any 
such disorder was either incurred in or 
permanently aggravated by the veteran's 
active service.  In addition, the 
examiner is requested to offer an opinion 
as to whether any diagnosed degenerative 
joint disease in the right foot or toes 
was incurred in service or was otherwise 
permanently aggravated by service.  The 
examiner is requested to offer a complete 
rationale for any opinions offered, and 
is further requested to reconcile any 
opinions offered with any other relevant 
medical opinion of record.  The examiner 
should limit the contents of the 
examination report to discussions of the 
veteran's claimed bilateral foot 
disabilities.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




